DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 11/22/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-14, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 2015/0240130 A1) in view of Liang et al (US 2014/0312501 A1).
Liang ‘130 teaches an isotropic conductive film (ACF) (i.e., a filler-containing film) comprising a filler dispersion layer in which fillers (e.g., conductive particles) are dispersed in an adhesive (e.g. epoxy or insulating) resin layer, wherein a surface of the resin layer is in the vicinity of the fillers; wherein the conductive particle have a standard deviation of less than about 5% from the mean (i.e., a CV value of the particle diameter of the fillers is not greater than 20%) particle size (para 15, 43, 45, 56, 61; fig 4).
para 5, 41, 56).
Liang ‘130 teaches the particles provide electrical conductivity (para 2), and that the pitch (i.e., density and therein the area occupancy ratio) between the particles may be adjusted (para 8, 14, 15); so, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the pitch between the particles to optimize the electrical conductivity of the ACF.
Liang ‘130 suggests the particles (26, 64) are disposed without coming into contact with each other (fig 2, 4); and further suggests the particles should not aggregate (para 51).
Liang ‘130 teaches the particles may have a diameter of 1 to 20 μm (para 46) and may have a pitch of 3 to 30 μm which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a closest distance between fillers is 0.5 times or more the particle diameter of the fillers.
Liang ‘130 teaches a second adhesive layer (5) may be formed on the side of the conductive particles (64) (i.e., a second resin layer laminated on a surface opposite to a surface of the resin layer of the filler dispersion layer on which the inclinations or the undulations are formed) (para 41, fig 4). Liang ‘130 further teaches the adhesives may be different compositions (e.g., epoxide, phenolic resin, amine-formaldehyde resin, polybenzoxazine, polyurethane, cyanate esters, acrylics, acrylates, methacrylates, vinyl para 57) which would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a minimum melt viscosity of the second resin layer is lower than a minimum melt viscosity of the resin layer of the filler dispersion layer.
Liang ‘130 fails to suggest inclinations or undulations with respect to a tangent plane to a central portion of the surface of the resin layer between adjacent fillers, if the inclinations are present, resin is absent from a region between the inclinations and the tangent plane, if the undulations are present, an amount of resin of the resin layer directly above the fillers is smaller as compared to a case where the surface of the resin layer directly above the fillers lies in the tangent plane; wherein a ratio between a distance Lb from the tangent plane to a deepest part of the fillers and a particle diameter D of the fillers (Lb/D) is from 60% to 105%; wherein a ratio between a depth Le of the inclinations or the undulations from the tangent plane and the particle diameter D of the fillers (Le/D) is less than 50%; wherein a ratio between a maximum diameter Ld of the inclinations or the undulations and the particle diameter D of the fillers (Ld/D) is 100% or greater; wherein a ratio between a layer thickness La of the resin layer and the particle diameter D of the fillers (La/D) is from 0.6 to 10; wherein the apical part of the fillers and the surface of the resin layer are flush with each other; wherein 80% or more of the total number of fillers included in the filler-containing film exhibits the same numerical embedding percentage (Lb/D) range, the embedding percentage being the ratio between the distance Lb from the tangent plane to the deepest part of the fillers and the particle diameter D of the fillers (Lb/D).
para 2, 22); the particles may have a diameter of 1 to 20 μm (para 46); and the adhesive may be a heat cured epoxy and sulfonium salt curing agents (para 57).
Liang ‘501 teaches it was known in the art at the time of invention that during the particle transfer process in an ACF, it is desirable to keep the surface temperature of the adhesive between about 0 °C to about 90 °C, and to maintain a pressure in the range of between 0.1 megapascals to 100 about megapascals; wherein the viscosity of the adhesive layer may be adjusted to help particles bond (para 84, 91).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the particle transfer process methods of Liang ‘501 to make the ACF of Liang ‘130 as a matter of design choice as suggested by prior art of record. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the exposure time to the heat and pressure to optimize the distance the particle is embedded.
Liang ‘130 would have suggested or otherwise rendered obvious the composition (e.g., a thermal cured epoxy and sulfonium salt curing agents; instant specification para 78-79) and of the insulation resin layer (e.g., a thermal cured epoxy and sulfonium salt curing agents; instant specification para 78-79) and the diameter of the conductive particles (e.g., 1 to 30 μm or preferred 2.5 to 9 μm; instant specification para 54) of the instant embodiment. Liang ‘501 would have suggested or otherwise rendered obvious the process conditions by which the conductive particles are transferred to the insulation resin layer (e.g., 0.5 MPa, 60 °C, adjusting viscosity; instant specification para 117, 163). Therefore, the embodiment of Liang ‘130 as modified by Liang ‘501, depending upon the optimized embedded depth of the particles, would inherently possess suggest inclinations or undulations with respect to a tangent plane to a central portion of the surface of the resin layer between adjacent fillers, wherein if the inclinations are present, resin is absent from a region between the inclinations and the tangent plane; and if the undulations are present, an amount of resin of the resin layer directly above the fillers is smaller as compared to a case where the surface of the resin layer directly above the fillers lies in the tangent plane; and wherein the apical part of the fillers and the surface of the resin layer are flush with each other.
Furthermore, in adjusting the embedded depth of the particles to optimize the connection performance of the ACF, the Lb, Le, Ld, and La would have been adjusted, and therein the ratios of Lb, Le, Ld and La to the diameter of the particle. Therefore, it, would have been obvious to one of ordinary skill in the art at the time of invention to adjust the embedded depth of the conductive particles, and therein the ratios of Lb, Le, Ld, and La to the diameter of the particle, to optimize the connection performance of the ACF.

Response to Arguments
Applicant's arguments filed 11/22/21 have been fully considered but they are not persuasive.
Applicant contends that there is no reason to believe that the resin surface of the adhesive layer around/between the particles in Liang 1 or in Liang 2 is anything but flat, since the figures in Liang 1 and Liang 2 all show flat resin surfaces between adjacent particles. This is not persuasive because “[w]hen the reference does not disclose that the drawings are to scale and is silent as to dimensions, arguments based on measurement of the drawing features are of little value” (MPEP § 2125).
Applicant contends that the shape and depth of the inclinations or undulations are actively adjusted during the embedding processes by adjusting the viscosity of the resin layer, the pushing rate, the temperature and the like at the time of pushing. This is due to the unique discovery by the inventor of this application that actively providing the inclinations or undulations in the resin layer at the location of the fillers provides the advantageous effects described in the publication; and, neither Liang 1 nor Liang 2 contemplates actively adjusting the shape and depth of the inclinations or undulations during the embedding processes by adjusting the viscosity of the resin layer, the pushing rate, the temperature and the like at the time of pushing.
This is not persuasive. Liang ‘130 would have suggested or otherwise rendered obvious the composition (e.g., a thermal cured epoxy and sulfonium salt curing agents; instant specification para 78-79) and of the insulation resin layer (e.g., a thermal cured epoxy and sulfonium salt curing agents; instant specification para 78-79) and the diameter of the conductive particles (e.g., 1 to 30 μm or preferred 2.5 to 9 μm; instant specification para 54) of the instant embodiment. 
Liang ‘501 teaches it was known in the art at the time of invention that during the particle transfer process in an ACF, it is desirable to keep the surface temperature of the adhesive between about 0 °C to about 90 °C, and to maintain a pressure in the range of between 0.1 megapascals to 100 about megapascals; wherein the viscosity of the adhesive layer may be adjusted to help particles bond (para 84, 91); so Liang ‘501 would have suggested or otherwise rendered obvious the process conditions by which the conductive particles are transferred to the insulation resin layer (e.g., 0.5 MPa, 60 °C, adjusting viscosity; instant specification para 117, 163). 
Therefore, the embodiment of Liang ‘130 as modified by Liang ‘501, depending upon the optimized embedded depth of the particles, would inherently possess suggest inclinations or undulations with respect to a tangent plane to a central portion of the surface of the resin layer between adjacent fillers, wherein if the inclinations are present, resin is absent from a region between the inclinations and the tangent plane; and if the undulations are present, an amount of resin of the resin layer directly above the fillers is smaller as compared to a case where the surface of the resin layer directly above the fillers lies in the tangent plane; and wherein the apical part of the fillers and the surface of the resin layer are flush with each other.
Furthermore, in adjusting the embedded depth of the particles to optimize the connection performance of the ACF, the Lb, Le, Ld, and La would have been adjusted, and therein the ratios of Lb, Le, Ld and La to the diameter of the particle. Therefore, it, would have been obvious to one of ordinary skill in the art at the time of invention to adjust the embedded depth of the conductive particles, and therein the ratios of Lb, Le, Ld, and La to the diameter of the particle, to optimize the connection performance of the ACF.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977): Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted] Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art.
The Applicant is also reminded "[t]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer" (MPEP § 2112 I).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783